Citation Nr: 1415310	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied service connection for left shoulder tendonitis.

In July 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that a left shoulder disability is related to service. 


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2009 letter, prior to the date of the issuance of the appealed July 2009 rating decision.  The February 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a July 2009 VA examination.  The VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the July 2009 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran contends that he has a current left shoulder disability as a result of service.  He testified that he initially injured his shoulder while doing pull ups during a test.

Service treatment records reflect multiple entries detailing left shoulder complaints and treatment.  An August 1995 note reported the Veteran having shoulder pain for the past year.  The diagnosis was impingement syndrome.

A September 1995 treatment report noted positive impingement and crepitus but decreasing pain.  An October 1995 treatment note indicated that the Veteran "felt great" with normal range of motion of the left shoulder.

A September 1995 Report of Medical History was negative for complaints or diagnoses related to a left shoulder injury.

The Veteran's June 1996 separation examination was also negative for complaints or diagnoses related to a left shoulder injury.  The separation examination physician noted that the Veteran had a separated left shoulder in 1994 which required physical therapy which "helped a lot".  There was "no further apprehension now".

A February 2005 private treatment report noted that the Veteran presented with complaints of popping around his collarbone when lifting recently.  He did a lot of lifting as he worked for Lowes Home Improvement.  The Veteran reported that his shoulder had been sore for 2 weeks.  On examination, there was some tenderness but good range of motion.  There was no weakness and no real signs of impingement.  The diagnosis was left shoulder pain.

Another February 2005 private treatment report noted that the Veteran had been experiencing trouble with his left shoulder and neck for "more than a month now".  

The Veteran underwent a VA examination in July 2009.  The Veteran reported injuring his left shoulder in service while performing dips.  He reported that the pain in his left shoulder did not completely resolve but he regained strength in the shoulder.  He indicated that a private physician informed him that he had osteoarthritis in his left shoulder.  He currently complained of left shoulder pain which occurred with range of motion.  X-rays revealed no evidence for fracture, dislocation or bony lesion.  The results were a normal left shoulder.  The diagnosis was tendonitis of the left shoulder.  The examiner opined that it was less likely as not that the Veteran's left shoulder disability was a continuation of the left shoulder impingement syndrome treated in service.  He noted that the condition treated in service was a self-limiting condition.  The service treatment records documented resolution of the left shoulder impingement syndrome after physical therapy.  There was no evidence of continuity of care post service.

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that a current left shoulder disability is related to military service.  As there is a current diagnosis of history of tendonitis of the left shoulder, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran presented with left shoulder complaints on multiple occasions which included a diagnosis of impingement syndrome in 1995.  The service treatment records however, are negative for any or diagnoses of any chronic left shoulder disorders as the left shoulder complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's June 1996 separation examination was negative for complaints or diagnoses related to a left shoulder injury as the physician noted that the Veteran had a separated left shoulder in 1994 but that there was "no further apprehension now".

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left shoulder disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the July 2009 VA examiner determined that it was less likely as not that the Veteran's left shoulder disability was a continuation of the left shoulder impingement syndrome treated in service.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board also notes that while the Veteran reported on VA examination in July 2009 that he had been previously informed that he had osteoarthritis of the left shoulder, under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  There are no X-ray examinations in this case which demonstrated osteoarthritis of the left shoulder and the x-ray report at the July 2009 VA examination was normal.  

While the Veteran testified to a continuity of left shoulder symptoms since his service, the Board notes that tendonitis is not a chronic disease for which service connection may be established based upon a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. Feb. 2013).  Regardless, the July 2009 VA examiner specifically determined that there was no evidence of continuity of care since his service.  Further, to the extent that he is contending that his current left shoulder complaints have continued since his in-service injury, such contention is directly contradicted by contemporaneous service treatment records that show that following the injury he experienced decreased symptoms in September 1995 and felt great in October 1995 with normal range of motion, with a lack of complaints pertaining to the left shoulder in June 1996.  There is no competent medical evidence that the Veteran complained of or was treated for any left shoulder complaints until February 2005 when he only reported soreness for several week.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated.


Given that the most probative opinion is against a finding of a relationship between a claimed left shoulder disability and service, the Board finds that service connection is not warranted.  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed left shoulder disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current left shoulder disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed left shoulder disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

(	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


